DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 5 includes limitations directed towards a LED pad of a photobiomodulation therapy having a controller a communication interface and a digital clock, a pad identity data register and comprising data for use by the controller for authenticating the identity of the LED pad. Claim 5 additionally includes LED drivers having MOSFET, a current sense and a control element all connected in series with the LEDs to turn the MOSFET on and off and to a source of a reference current for controlling a level of the current in the MOSFET during the time it is on. These limitations, when taken with other features of the claims, are not disclosed, taught, or made obvious by the references discovered by the examiner. Therefore, the independent claim 5 is considered to be allowable. 
Independent claim 6 includes similar limitations to the independent claim 5 but also includes a first reference MOSFET and a second MOSFET, each being connected in a current mirror arrangement with a third threshold-connected MOSFET. These limitations, when taken with other features of the claims, are not disclosed, taught, or made obvious by the references discovered by the examiner. Therefore, the independent claim 6 is considered to be allowable. Dependent claims 7-8 depend from claim 6 and are also allowable. 
Independent claim 17 includes limitations directed towards a LED pad of a photobiomodulation therapy having a controller a communication interface and a digital clock, includes a pad identity data register and comprising data for use by the controller for authenticating the identity of the LED pad. Claim 17 further includes limitations directed towards transferring a file containing executable code form the PBT controller to the LED pad, wherein the file is compressed and/or encrypted, and further decompressed and/or decrypted in the LED pad. These limitations, when taken with other features of the claims, are not disclosed, taught, or made obvious by the references discovered by the examiner. Dependent claims 19-20 are also allowed for inheriting the allowable subject matter. 
Independent claim 21 includes limitations directed towards a LED pad of a photobiomodulation therapy having a controller a communication interface and a digital clock…, includes a pad identity data register and comprising data for use by the controller for authenticating the identity of the LED pad. Claim 21 further includes a pad identity data register used for authenticating the identity of the LED pad, a communication link for carrying digital data, and transferring a file comprising an LED player from the PBT controller to the pad comprising an LED driver file. These limitations, when taken with other features of the claims, are not disclosed, taught, or made obvious by the references discovered by the examiner. Dependent claims 22-29 are also allowed for inheriting the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792